DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/27/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
1.- In claims 1 and 20, based on the provided claim language, it is unclear what applicant intends to encompass with the wording “a hierarchical sensor architecture disposed the gripper mechanism…” because it has no grammatical sense and we don’t know what that really “a hierarchical sensor architecture disposed on the gripper mechanism…” or alternatively, …. integrated into or mounted on the gripper mechanism.
2. – In claim 3, it appears to be a typo error in the sentence “in response to saidsensor data values…”. The word “saidsensor” should be corrected to “said sensor”.
3. – In claim 16, based on the provided claim language, it is unclear what applicant intends to encompass with the wording “wherein said hierarchical sensor architecture…” because there is insufficient antecedent basis for this limitation in the claim.
4. – In claim 18, based on the provided claim language, it is unclear what applicant intends to encompass with the wording “wherein the hierarchical sensor architecture…” because there is insufficient antecedent basis for this limitation in the claim.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

Dependent claims 2-12 are also rejected under this section due to their dependency directly or indirectly of rejected base claim 1.

                                 
                                    Allowable Subject Matter 
It appears claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, however, further search and consideration may be required upon the submission of claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B